DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,514,580 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are being anticipated by claims 1-18 of U.S. Patent No. 9,514,580 B2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-7 are directed to an apparatus.
Claims 8-14 are directed to a system.
Claims 15-20 are directed to a non-transitory computer-readable medium.
Therefore, claims 1-20 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claims 1/8/15		A system comprising: 
a vehicle control system receiving signals from sensors and generating a plurality of fault codes corresponding to one or more conditions of a vehicle with the vehicle control system; and 
one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processing circuits to: 
receive the plurality of fault codes from the vehicle control system; 
prioritize each fault code within the plurality of fault codes; 
determine a first root cause fault code corresponding to the highest prioritized fault code in the plurality of fault codes; 
determine a first set of interaction fault codes, the first set of interaction fault codes relating to the first root cause fault code based on a causal relationship; and 
wirelessly transmit the first root cause fault code and the first set of interaction fault codes to a display of an interface device.
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “generating fault codes” “receive the plurality of fault codes”, “prioritize each fault code”, “determine a first root cause fault code” and “determine a first set of interaction fault codes” in the context of this claim encompasses a person looking at fault codes generated from scan tool and prioritize fault codes to determine root cause . Accordingly, the claims recite at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
Claims 1/8/15		A system comprising: 
a vehicle control system receiving signals from sensors and generating a plurality of fault codes corresponding to one or more conditions of a vehicle with the vehicle control system; and 
one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processing circuits to: 
receive the plurality of fault codes from the vehicle control system; 
prioritize each fault code within the plurality of fault codes; 
determine a first root cause fault code corresponding to the highest prioritized fault code in the plurality of fault codes; 
determine a first set of interaction fault codes, the first set of interaction fault codes relating to the first root cause fault code based on a causal relationship; and 
wirelessly transmit the first root cause fault code and the first set of interaction fault codes to a display of an interface device.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receive signals from sensors”, “memory devices”, “processors” and “wirelessly transmit” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (controller) to perform data collection and send data information to another computer/system. In particular, the transmitting step, which is a form of insignificant extra-solution activity. Lastly, the “memory devices” and “processors” merely generic computer components.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claims 1, 8 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a control unit to acquire, to extract and to transmit … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitation of transmit information, the examiner submits that these limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving signals from sensors”, “wireless transmit” are well-understood, routine, and conventional activities because receiving/transmitting information is the basic function of a generic computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claims 2-7, 9-14 and 16-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-8 and 16-20 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 15.
Therefore, claims 1-20 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2013/0159240 A1).
Singh discloses a system/apparatus/medium comprising: a vehicle control system receiving signals from sensors (para. 0002) and generating a plurality of fault codes (para. 0020) corresponding to one or more conditions of a vehicle with the vehicle control system; and one or more processing circuits (para. 0015) comprising one or more memory devices coupled to one or more processors (para. 0015), the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processing circuits to: receive the plurality of fault codes from the vehicle control system (para. 0033); prioritize each fault code within the plurality of fault codes (para. 0033-0034, 0062-0063) determine a first root cause fault code (para. 0020-0021, 0043-0044, 0049-0050, 0069-0074) corresponding to the highest prioritized fault code in the plurality of fault codes; determine a first set of interaction fault codes, the first set of interaction fault codes relating to the first root cause fault code based on a causal relationship (Abstract, para. 0023-0026, 0039-0041, 0046, 0052-0053); and transmit the first root cause fault code and the first set of interaction fault codes to a display (para. 0014-0015, claim 18) of an interface device. Singh does not explicitly disclose wirelessly transmit. However, the use of wireless transmitting information is well-known and widely uses in data transmission between vehicle and computer/server. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Singh by incorporating the feature of wireless transmitting data/information, to eliminate the use of wired connections.
As to claims 5 and 12, Singh further teaches comprising the interface device, wherein the one or more processing circuits are included within the interface device (para. 0015).
As to claims 6, 13 and 17, Singh further teaches wherein prioritizing each fault code is based on a relationship between each fault code and a set of hierarchical categories including, in order of most heavily weighted to least heavily weighted, a voltage-related category, an engine control unit-related category, a fault code type category, a failure type category, a number of interactions category, a location category, and a fault code number itself category (para. 0023, 0029-0033, 0044-0051)
As to claims 7, 14 and 18, Singh further teaches second failure mode, second level model, second level causal relationships (para. 0030-0032, 0062-0069), after determining first failure mode/level model/causal relationships. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Singh by incorporating the feature of repeating the processor of claim 1 to determine second failure mode based on unused fault codes.
As to claim 11, Singh further teaches wherein the one or more processing circuits are included within the vehicle control system (Fig. 1).
As to claim 20, Singh further teaches wherein the plurality of fault codes correspond to one or more vehicle conditions being outside of an acceptable operating range, the one or more vehicle conditions including at least one of an engine operating condition, an aftertreatment operating condition, or an electrical system operating condition (para. 0029).
Claims 3, 4, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2013/0159240 A1) in view of Flick (US 2014/0277838 A1).
As to claims 3, 4, and 10, Singh does not explicitly disclose the plurality of fault codes are received from the vehicle control system via a network and the one or more processing circuits are included within the server. However, Olsen teaches the plurality of fault codes are received from the vehicle control system via a network and the one or more processing circuits are included within the server (para. 0055). Therefore, given the teaching of Olsen, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Singh by incorporating the feature of server receiving fault code via network and processing fault code, because tablet provides more processing power/speed.
As to claim 19, Flick further teaches wherein the interface device includes at least one of a smartphone, a mobile computing device, a tablet computer, or a personal digital assistant (para. 0055).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661